 

Exhibit 10.1

 

Assembly Biosciences, Inc.

 

May 31, 2018

 

PERSONAL AND CONFIDENTIAL

 

David J. Barrett

3290 Creamery Rd.

New Hope, Pennsylvania 18938

 

Re:General Release of Claims Agreement

 

Dear David:

 

This letter (this “Agreement”) provides notice to you that effective today, May
31, 2018 (the “Separation Date”), your employment with Assembly Biosciences,
Inc. (the “Company”) is being terminated without Cause pursuant to Section 9(e)
of that certain Employment Agreement by and between you and the Company entered
into as of January 15, 2014, with an effective date of December 22, 2013 (the
“Employment Agreement”). Each capitalized term used herein and not otherwise
defined shall have the meaning assigned to such term in the Employment
Agreement. The Company thanks you for your contributions and wishes you well in
your future endeavors.

 

This Agreement also sets forth the terms of the Release referenced in Section
10(c) of the Employment Agreement and you acknowledge that this Agreement
becoming effective is a condition of your right to receive the Separation
Benefits defined in such Section 10(c). Finally, you are eligible to receive
additional compensation in return for you providing consulting services to the
Company, as described in more detail below.

 

Regardless of whether you enter into this Agreement, you shall be entitled to
the Accrued Benefits as defined in Section 10(a) of the Employment Agreement.
Also regardless of whether you enter into this Agreement, you will remain bound
by your continuing obligations to the Company under your June 2015 Proprietary
Information and Inventions Agreement and under Sections 6 and 7 of your
Employment Agreement [Confidential Information and Inventions; Non-Competition
and Non-Solicitation], and the other provisions of the Employment Agreement
which by their terms or by the nature of the obligation survive the termination
of your employment (the “Continuing Obligations”). Such Continuing Obligations
include, without limitation, your confidentiality obligations, return of
property obligations, non-competition obligations, and non-solicitation
obligations.

 

The remainder of this Agreement sets forth the terms of the Agreement. You
acknowledge that you are entering into this Agreement knowingly and voluntarily.
With those understandings, you and the Company agree as follows:

 

 

 

 

1.       Separation from Employment

 

This confirms that your employment with the Company shall terminate on the
Separation Date. Accordingly, your right to participate in the employee benefit
plans of the Company shall cease on the Separation Date, except as noted in
Section 2(d) below, if applicable.

 

2.       Separation Benefits

 

Subject to this Agreement becoming effective and your compliance with this
Agreement and the Continuing Obligations, the Company shall provide you with the
following “Separation Benefits” as set forth in Section 10(c) of the Employment
Agreement except as modified by this Agreement:

 

(a)       Separation Pay. The Company shall provide you with continued payment
of your final Base Salary (which is at the annualized rate of $460,000) for a
period of twelve (12) months following the date of your “separation from
service” within the meaning of Treasury Regulation §1.409A-1(h) (such separation
date being referred to in this Agreement as the “Separation from Service Date,”
such payment being the “Separation Pay” and such twelve (12) month period
commencing upon the Separation of Service Date being the “Separation Pay
Period”). The first installment of the Separation Pay will be paid on the
Company’s first regular payday occurring after the later of (i) sixty (60) days
after the Separation Date and (ii) the Separation from Service Date in an amount
equal to the sum of payments of Base Salary that would have been paid if you had
remained in the employment of the Company for the period from the Separation
from Service Date through the payment date. The remaining installments will be
paid until the end of the Separation Pay Period at the same rate as the Base
Salary in accordance with the Company’s normal payroll practices for its
employees. All payments will be less applicable taxes and withholdings, in
accordance with the Company’s normal payroll practices for its employees.

 

(b)       Acceleration of Equity Awards. The table below sets forth all of your
outstanding Equity Awards (as defined in the Employment Agreement) as of the
date hereof. Notwithstanding anything to the contrary ion the Employment
Agreement or in the applicable equity award agreements, all Equity Awards which
would have vested during the twelve (12) months following the Separation Date
shall accelerate and vest on the Separation Date as set forth below:

 

Equity
Award  Number of
Shares
Underlying
Award   Date of Grant  Vested Shares
as of
Separation
Date  

Shares to be
Accelerated, on

 the Separation
Date

   End of
Term 2017-86   25,000   March 29, 2017   14,583    10,417   March 29, 2027
2014-17   741,800   July 10, 2014   700,136    0   July 10, 2024

 

(c)       Extension of Exercise Period. Pursuant to the terms of your Employment
Agreement, the exercise period for all vested Stock Options shall be extended
until the end of their respective terms unless earlier terminated in accordance
with the terms of the applicable equity award agreement.

 

2

 

 

(d)       Health Benefit. Notwithstanding anything in the contrary in the
Employment Agreement, provided that you properly and timely elect to continue
your health insurance benefits (including health, dental and/or vision) and
remain eligible under COBRA after the Separation Date, the Company pay your
applicable COBRA premiums, less any required withholding, for the eighteen (18)
months following your Separation Date or until you become eligible under another
employer’s health insurance, whichever is earlier (the “Health Benefit”).

 

3.       Consulting Agreement

 

Upon signing this Agreement, the Company will enter into the consulting
agreement set forth in Exhibit A attached hereto (the “Consulting Agreement”) to
be effective as of June 1, 2018 that shall provide for your continuation of
service to the Company on the terms and subject to the conditions set forth
therein.

 

4.       Release of Claims

 

In consideration for, among other terms, the Separation Benefits, to which you
acknowledge you would otherwise not be entitled, you, on behalf of yourself and
your heirs, executors, representatives, agents, insurers, administrators,
successors and assigns (collectively the “Releasors”) voluntarily release and
forever discharge the Company, its affiliated and related entities, its and
their respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, the Company’s former
affiliated professional employer organization, Insperity PEO Services, L.P., and
the current and former officers, directors, shareholders, employees, attorneys,
insurers, accountants and agents of each of the foregoing in their official and
personal capacities (collectively referred to as the “Releasees”) generally from
all claims, demands, debts, damages and liabilities of every name and nature,
known or unknown (“Claims”) that, as of the date when you sign this Agreement,
you and the other Releasors have, ever had, now claim to have or ever claimed to
have had against any or all of the Releasees. This release includes, without
limitation, all Claims: relating to your employment by the Company and the
termination of your employment; of wrongful discharge or violation of public
policy; of breach of contract; of defamation or other torts; of retaliation or
discrimination under federal, state or local law (including, without limitation,
Claims of discrimination or retaliation under the Age Discrimination in
Employment Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, the New York State Human Rights Law, the New York City Human
Rights Law, the Pennsylvania Human Relations Act, the Indiana Civil Rights Law
and the Pennsylvania Whistleblower Law); under any other federal or state
statute (including, without limitation, Claims under the Fair Labor Standards
Act and the Family and Medical Leave Act); for wages, bonuses, incentive
compensation, commissions, stock, stock options, vacation pay or any other
compensation or benefits, either under the New York Labor Law, the Indiana Wage
Payment and Wage Claims Acts, or otherwise; and for damages or other remedies of
any sort, including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees; provided, however, that this release
shall not affect your vested rights under the Company’s Section 401(k) plan or
your rights under this Agreement, and shall not waive any rights that cannot be
waived as a matter of law.

 

3

 

 

5.       Non-Disparagement

 

You agree not to make any disparaging statements concerning the Company, or any
of its affiliates, or its or their current or former officers, directors,
shareholders, employees or agents, or any of the Company’s or its respective
affiliates’ products or services. These non-disparagement obligations shall not
in any way affect your obligation to testify truthfully in any legal proceeding.

 

6.       Other Provisions

 

(a)       Termination of Payments. If you breach any of your obligations under
this Agreement or your Continuing Obligations, in addition to any other legal or
equitable remedies it may have for such breach, the Company shall have the right
to terminate and recover its payments to you or for your benefit under this
Agreement. The termination of such payments in the event of your breach will not
affect your obligations under this Agreement or your Continuing Obligations.

 

(b)       Protected Disclosures and Other Protected Actions. Nothing contained
in this Agreement or in your Continuing Obligations limits your ability to file
a charge or complaint with any federal, state or local governmental agency or
commission (a “Government Agency”). In addition, nothing contained in this
Agreement or your Continuing Obligations limits your ability to communicate with
any Government Agency or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including your
ability to provide documents or other information, without notice to the
Company, nor does anything contained in this Agreement apply to truthful
testimony in litigation. If you file any charge or complaint with any Government
Agency and if the Government Agency pursues any claim on your behalf, or if any
other third party pursues any claim on your behalf, you waive any right to
monetary or other individualized relief (either individually, or as part of any
collective or class action); provided that nothing in this Agreement limits any
right you may have to receive a whistleblower award or bounty for information
provided to the Securities and Exchange Commission.

 

(c)       Absence of Reliance. In signing this Agreement, you are not relying
upon any promises or representations made by anyone at or on behalf of the
Company or Insperity.

 

(d)       Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

4

 

 

(e)       Waiver. No waiver of any provision of this Agreement shall be
effective unless made in writing and signed by the waiving party. The failure of
a party to require the performance of any term or obligation of this Agreement,
or the waiver by a party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

(f)       Jurisdiction. You and the Company hereby agree that the state and
federal courts situated in Indianapolis, Indiana shall have the exclusive
jurisdiction to consider any matters related to this Agreement, including
without limitation any claim of a violation of this Agreement. With respect to
any such court action, you submit to the jurisdiction of such courts and you
acknowledge that venue in such courts is proper.

 

(g)       Relief. You agree that it would be difficult to measure any harm
caused to the Company that might result from any breach by you of your promises
set forth in Section 4 of this Agreement. You further agree that money damages
would be an inadequate remedy for any breach of Sections 4 or Section 5.
Accordingly, you agree that if you breach, or propose to breach, Section 4 or
Section 5, the Company shall be entitled, in addition to all other remedies it
may have, to an injunction or other appropriate equitable relief to restrain any
such breach, without showing or proving any actual damage to the Company and
without the necessity of posting a bond.

 

(h)       Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the State of Indiana, without regard to conflict of
law principles. In the event of any dispute, this Agreement is intended by the
parties to be construed as a whole, to be interpreted in accordance with its
fair meaning, and not to be construed strictly for or against either you or the
Company or the “drafter” of all or any portion of this Agreement.

 

(i)       Entire Agreement. This Agreement and the exhibits attached hereto
constitute the entire agreement between you and the Company. This Agreement
supersedes any previous agreements or understandings between you and the
Company, except the Continuing Obligations, the Company’s applicable stock
option plan and your equity award agreements (as such documents may be amended
by Sections 2(b) and 2(c) above), and any other obligations specifically
preserved in this Agreement.

 

(j)       Time for Consideration; Effective Date. You acknowledge that you have
knowingly and voluntarily entered into this Agreement and that the Company
advises you to consult with an attorney before signing this Agreement. You
understand and acknowledge that you have been given the opportunity to consider
this Agreement for twenty-one (21) days from your receipt of this Agreement
before signing it (the “Consideration Period”). To accept this Agreement, you
must return a signed original or a signed PDF copy of this Agreement so that it
is received by the Company’s General Counsel (elizabeth@assemblybio.com) at or
before the expiration of the Consideration Period. If you sign this Agreement
before the end of the Consideration Period, you acknowledge that such decision
was entirely voluntary and that you had the opportunity to consider this
Agreement for the entire Consideration Period. For the period of seven (7) days
from the date when you sign this Agreement, you have the right to revoke this
Agreement by written notice to the Company’s General Counsel, provided that such
notice is delivered so that it is received at or before the expiration of the
seven (7) day revocation period. This Agreement shall not become effective or
enforceable during the revocation period. This Agreement shall become effective
on the first business day following the expiration of the revocation period (the
“Effective Date”).

 

5

 

 

(k)       Counterparts. This Agreement may be executed in separate counterparts.
When both counterparts are signed, they shall be treated together as one and the
same document.

 

[signature page follows]

 

6

 

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to the Company’s General Counsel the original or a PDF copy of this
letter within the time period set forth above.

 

Sincerely,

 

ASSEMBLY BIOSCIENCES, INC.

 

By: /s/ Derek Small   May 31, 2018   Derek Small   Date   Chief Executive
Officer and President    

 

You are advised to consult with an attorney before signing this Agreement. This
is a legal document. Your signature will commit you to its terms. By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.

 

/s/ David J. Barrett   May 31, 2018 David J. Barrett   Date

 

7

